Citation Nr: 1718969	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  08-33 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Navy on active duty from August 1970 to June 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Oakland, California, which, in pertinent part, denied service connection for PTSD.  The Veteran currently resides in Wisconsin, and the Agency of Original Jurisdiction (AOJ) is now with the RO in Milwaukee, Wisconsin.

In the Veteran's October 2008 substantive appeal the Veteran requested a hearing before the Board.  He withdrew that request in a May 2010 correspondence.

This case was previously before the Board in August 2010, January 2014, September 2014, and July 2016.  In August 2010, the Board remanded this claim to obtain Social Security Administration (SSA) records.  In January 2014, the Board again remanded the claim in order to acquire VA examinations and the Veteran's Naval Reserve personnel records from the National Personnel Records Center (NPRC).  In September 2014, the case was returned to the Board, at which time the Board denied service connection for a psychiatric disorder to include PTSD.  The Veteran appealed the September 2014 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2015, the Court granted a Joint Motion for Remand of the Veteran and the Secretary of Veterans' Affairs and vacated the Board's September 2014 decision.  The Joint Motion concluded that the March 2014 VA examination on which the Board based its decision was inadequate.  In July 2016, the Board remanded this claim in order obtain any outstanding VA treatment records and to afford the Veteran a new VA examination.

Pursuant to the Board's July 2016 remand, the Agency of Original Jurisdiction (AOJ) performed additional development, provided a VA opinion, which was responsive to the questions, asked of the examiner, and issued a supplemental statement of the case in February 2017.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's March 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran has not had a competent diagnosis of any acquired psychiatric disorder (to include PTSD) during the appeals period or in close proximity thereto.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§  1110, 5007 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in September 2007 and January 2016.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service and post-service treatment records are associated with the claims file.  No outstanding records have been identified by the Veteran.  The Board therefore finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified, or remains outstanding, and the duty to assist requirement has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  After a determination that the March 2014 VA Examination was inadequate, the Veteran was provided with a new VA Examination in November 2016.  Because the examiner reviewed the Veteran's claims file record, provided a detailed rationale supporting his opinion, and responded to the questions raised directly by the Board in its July 2016 remand, the Board finds the new examination to be adequate.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).



Prior to a recent revision of 38 C.F.R. § 4.125(a), it was required that diagnosis of a mental disorder that did not conform to the DSM-IV had to be returned to the examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a).  The current regulation provides that diagnosis of a mental disorder that does not conform to the DSM-V has to be returned to the examiner to substantiate the diagnosis.  In short, a diagnosis must conform to the DSM.  This leads to the conclusion that a diagnosis must be rendered by a person with expertise in mental diseases and application of the DSM.  

In addition to the general service connection requirements stated above, to be entitled to service connection for PTSD, as opposed to another mental health disorder, the record must include: (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The dispositive matter in this case is whether the Veteran has a current disability.  "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied if the disability existed at the time a claim of filing of VA disability compensation or during the pendency of that claim, even if the disability resolved prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A diagnosis dated prior to the filing of a claim is relevant evidence in determining whether a current disability existed at the time the claim was filed or while the claim was pending, and it may support the existence of a current disability at the time of claim filing if it was close enough in time under the circumstances of the case.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  However, the mere presence of medical evidence of diagnosis does not establish a valid diagnosis or current disability, as the Board must weigh the available evidence.


III.  Acquired Psychiatric Disorder, to include PTSD

The Veteran contends that he currently suffers from PTSD that is related to his claimed in-service stressors.  For the reasons that follow, the Board finds that the evidence does not support that the Veteran suffers from PTSD or any other acquired psychiatric disorder, and service connection must therefore be denied.

Regarding a current diagnosis, the Veteran's service treatment records are silent as to a diagnosis for any psychiatric disorder.  Social Security Administration records received in February 2005 mention a prior history of depression in 1996.  In February 2005, SSA records indicate a positive screening for depression, but also indicate that the Veteran did not meet the criteria for major depressive disorder, noting that he had mild symptoms, related to his health.  The SSA records also provide no diagnosis for PTSD.  VA treatment records from 2007 indicate that the Veteran was screened for depression and was found to not have depression or anxiety.  In September 2012 and again in January 2016, the Veteran received a negative screening for depression.  No other psychiatric disorders are mentioned in the Veteran's VA treatment records.

In November 2016, the Veteran was provided with a VA psychiatric examination conducted by a licensed psychologist.  The VA examiner reviewed the Veteran's claims file and noted that since the March 2014 exam the Veteran has not participated in VA outpatient mental health treatment and denied any other mental health treatment.  The VA examiner reports that the Veteran denied most symptoms of both DSM-IV and DSM-V PTSD.  

The VA examiner observed that the Veteran demonstrated no impairment of thought process or communication nor delusions or hallucinations during the interview, denied suicidal or homicidal thoughts, endorsed a good history of maintaining personal hygiene and other basic activities of daily living, and that the Veteran's eye contact and interaction in the session were within normal limits.  The VA examiner found that the Veteran was oriented to person, place and time and that his rate and flow of speech were within normal limits.  The examination provides that the Veteran denied significant memory loss or impairment, obsessive or ritualistic behaviors, panic attacks, depression and anxiety, or impaired impulse control.  The VA examiner found that the Veteran does not have any other symptoms attributable to PTSD.  

The VA examiner found that the Veteran's self-report of symptoms on psychometric testing were incongruent with the symptoms the examiner observed and the Veteran described during the examination.  The VA examiner determined that the Veteran is not diagnosed with any DSM-IV or DSM-V mental disorders at this time, to include PTSD, as per the Veteran's self-report during the interview, review of mental health treatment records, and present psychological testing results.  The VA examiner notes that, overall, the Veteran denies most symptoms of DSM-IV and DSM-V PTSD, including depression, anxiety, etc. at this time.

The Veteran reports that some days are harder for him to handle than others, he avoids crowds, and has reoccurring nightmares every three or four months.  The Veteran provides that he does not go out socially very often but that he goes to the VFW once a week and goes shopping.  He also reports that his neighbors go to his home to check on and help him.  While the Veteran is competent to report his symptoms, the record does not indicate that the Veteran possesses the requisite knowledge to provide a diagnosis of any psychiatric disorder under the DSM-IV or the DSM-V.  His diagnosis is therefore not competent evidence.  

Based on the above evidence, the Board finds that entitlement to service connection for an acquired psychiatric disorder, to include PTSD is not warranted at this time.  The weight of the evidence shows that the Veteran does not have any psychiatric disorder.  For the above reasons, the Board concludes that a preponderance of the evidence is against a finding of a current PTSD diagnosis, an essential criterion for establishing service connection for PTSD, as outlined in 38 C.F.R. § 3.304(f).  Accordingly, the claim for service connection for PTSD must be denied.  As the preponderance of the evidence is against the claim of service connection for PTSD, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  

(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


